August 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           MICROSOFT CORPORATION, Appellant/Cross-Appellee

NO. 14-15-00024-CV                          V.

               MICHAEL MERCIECA, Appellee/Cross-Appellant
                   ________________________________

        This cause, an appeal from the judgment in favor of appellee/cross-
appellant, Michael Mercieca, signed October 2, 2014, was heard on the transcript
of the record. We have inspected the record and find error. We therefore order the
judgment of the court below REVERSED and RENDER a take-nothing judgment
in favor of appellant/cross-appellee, Microsoft Corporation.

      We further order that all costs incurred by reason of this appeal be paid by
appellee/cross-appellant, Michael Mercieca.

      We further order this decision certified below for observance.